Citation Nr: 0310976	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-47 284	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C due 
exposure to agent orange or to a sexually transmitted disease 
acquired during service in Vietnam.

2.  Entitlement to service connection for peripheral 
neuropathy due to exposure to agent orange.

3.  Entitlement to service connection for fibromyalgia due to 
exposure to agent orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971, with service in Vietnam from January 1971 to December 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dating back to an 
August 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the benefits sought. 

The veteran's representative, in its Informal Hearing 
Presentation dated in April 2003, has argued that the Board 
neglected to address a claim entitlement to service 
connection for chloracne.  However, at his hearing before the 
undersigned sitting as a travel member of the Board in June 
2002, the veteran expressly withdrew the claim of entitlement 
to service connection for chloracne (Transcript of June 4, 
2002 Travel Board Hearing, page 10.).  Thus, the Board is 
without further jurisdiction as to that matter.

The Board previously indicated that it was undertaking 
additional development on the issues of service connection 
for hepatitis C, peripheral neuropathy and fibromyalgia 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)) and that 
it would provide notice of that development as required by 
Rule of Practice 903.  67 Fed. Reg. 3099, 3105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903).  However, certain 
such changes to the law were invalidated pursuant to Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Notwithstanding, 
as observed by that Court, the Board had independent 
authority to undertake such development as was done in this 
instance.  See 38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. 
§ 20.901 (a) (2002).  Inasmuch as the veteran was informed of 
the results of the inquiry undertaken on his behalf and 
afforded an opportunity to submit additional evidence or 
argument, there is no prejudice to the veteran in the 
adjudication of the claims. 

In accordance with the recommendations of the examiner who 
afforded the January 2003 opinion, the Board will Remand the 
claims for hepatitis and peripheral neuropathy for further 
diagnostic testing. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The claims file does not include medical evidence of a 
nexus between fibromyalgia and the veteran's military 
service.  


CONCLUSION OF LAW

Fibromyalgia was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO as reflected by the November 2001 notice to the 
veteran and April 2002 Supplemental Statement of the Case.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claims being adjudicated in this 
decision; thus, the VA's notification requirements have been 
satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disabilities) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  Therefore, there is no indication that 
additional relevant records exist that have not been 
obtained.  Accordingly, additional development for compliance 
with the new duty to assist requirements is not necessary, 
and the appellant is not prejudiced by the Board's decision 
not to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to the Board's inquiry, a VA Board certified 
Neurologist reviewed the claims file and noted the first 
diagnosis of fibromyalgia in 1996.  He also noted that the 
condition was not recognized as associated with herbicide 
exposure and that there was no documentation linking the 
claimed disorder and the veteran's service or exposure to 
herbicides.  He offered his opinion that he could find no 
association between fibromyalgia and the veteran's military 
service.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Under the circumstances, the preponderance of the evidence is 
against any association between the claimed disorder and 
exposure to herbicides.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Ortiz v. Principi, 274 F.3d 1361 (2001) 
(the benefit of the doubt rule applies only when the positive 
and negative evidence renders a decision "too close to 
call"). 


ORDER

Entitlement to service connection for fibromyalgia is denied. 


REMAND

The Board undertook to obtain a VA expert medical opinion in 
November 2002 as to whether claimed disorders were caused or 
aggravated by military service.  An opinion was obtained in 
January 2003, which speculated that entitlement to service 
connection might be warranted and suggested further 
diagnostic testing in terms of an FTA-ABS test to confirm 
hepatitis being contracted in service and an EMG/Nerve 
conduction study to confirm a diagnosis of peripheral 
neuropathy.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the veteran's claims and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded an 
FTA-ABS test to confirm hepatitis being 
contracted in service and an EMG/Nerve 
conduction study to confirm a diagnosis 
of peripheral neuropathy.  Upon return of 
test results, the claims file should be 
referred to a VA examiner for review and 
attention is invited to a January 2003 
VHA report.  The examiner is requested to 
consider the January 2003 VA examination 
report and provide an opinion based on 
the entire record, to include the 
aforesaid test results, as to whether it 
is as likely as not that hepatitis C and 
peripheral neuropathy was caused or 
aggravated by military service or 
exposure to herbicides.  

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.   

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

